                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 !NAN. VAUGHN,                                       Case No 6: 17-cv-00708-MC

        Plaintiff,
                                                     ORDERFORPAYMENTOFATTORNEY
                     vs.                             FEES PURSUANT TO EAJA

 COMMISSIONER,
 Social Security Administration,

        Defendant.


       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the
amount of $9,833.75 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act
(EAJA), 28 U.S.C. § 2412. Payment of this award shall be via check made payable to Plaintiff
and mailed to Plaintiffs attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474
Willamette Street, Eugene, Oregon 97401. Pursuant to Astrue v. Ratliff, the award shall be made
payable to Plaintiffs attorneys, HARDER, WELLS, BARON & MANNING, P.C., if the
Commissioner confirms that Plaintiff owes no debt to the Govemment through the federal
treasury offset program. There are no costs or expenses to be paid herein.

       Dated this _[/_ day of      F-<h    , 2019.



                                             Michael J. McShane
                                             United States District Judge

Proposed Order submitted by:
Katherine Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
E: keitenmiller@hwbm.net
Of Attorneys for Plaintiff
